DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 06/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 2020/0243483 A1 in view of Lin et al. US 2019/0333836 A1.
Regarding claims 1, 6 and 7, Kuo discloses:
A semiconductor package carrier board (Figs. 1G and 9), comprising: 
a circuit structure (CL, BL1, BL2) having a first side, a second side opposing the first side, at least one dielectric layer (CL), and a circuit layer bonded to the dielectric layer, wherein the circuit layer of the first side and the circuit layer of the second side have a plurality of solder pads (108A); 
a first masking layer (110A) disposed on at least one of a whole surface of the first side and a whole surface of the second side of the circuit structure, and formed with a plurality of holes, with the plurality of solder pads (108A) exposing from the plurality of holes.
Kuo does not disclose:

Lin discloses a publication from a similar field of endeavor in which:
a graphene layer (150; para 0029) serving as an insulation heat dissipating layer disposed on at least one of a whole surface of the first side and a whole surface of the second side of the circuit structure (Fig. 2B), and formed with a plurality of holes (152) (Fig. 2C).
It would have been obvious to one skilled in the art to employ the graphene layer of Lin as a replacement for the mask layer 110A of Kuo in order to enhance heat dissipation and alleviate hot spots due to heat generation.
(claim 6) conductive elements (Kuo; B1)
(claim 7) conductive elements (Kuo; B1); an electronic component (C); an encapsulating layer (E) (para 0023-0025).

Allowable Subject Matter
Claims 2-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 2 stating “further comprising: a bonding material; and a rigid layer bonded to the second side of the circuit structure via the bonding material, 15 wherein the plurality of holes extend into the rigid layer to expose the plurality of solder pads of the second side of the circuit structure, and wherein the insulation heat dissipating layer is disposed on the rigid layer and hole walls of the plurality of holes, without being disposed on the plurality of solder pads exposed from the plurality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERROL V FERNANDES/Primary Examiner, AU 2894